UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):March 29, 2010 EVERGREEN ENERGY INC. (Exact name of Registrant as specified in its charter) Delaware 001-14176 84-1079971 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 1225 17th Street, Suite 1300 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 293-2992 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item1.01Entry into a Material Definitive Agreement On March 29, 2010, Evergreen Energy Inc. (the “Company”) amended the definitive agreement with respect to the sale of certain assets of Buckeye Industrial Mining Co. (“Buckeye”).The parties have agreed to expedite the transaction, and the transaction is now anticipated to close on or before April 2, 2010, rather than mid-May as originally contemplated.The parties made certain other amendments to the asset purchase agreement to accommodate the expedited closing, including provisions to amend the closing deliverables and take certain post-closing actions such as replacing certain bonds and acquiring appropriate boundary surveys and tax maps pertaining to the property to be acquired. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Evergreen Energy Inc. Date: March 30, 2010 By:/s/Diana L. Kubik Diana L. Kubik Vice President and Chief Financial Officer -3-
